DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitation “at least one power supply battery” is not properly described in the application as filed. At least one, implies that there are one or more power supply batteries, however the specification only mentions a power supply battery. Thus, the new limitation is considered as new matter.

Claims 3-8 depending from claim 1 are therefore also rejected.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the circuit board is a circuit board used to drive an electrically driven motor” in line 16 is unclear. Claiming that the circuit board is a circuit board does not further limit the circuit board but rather makes it unclear whether reference is being made to a single circuit board or to two circuit boards.
For the purpose of examination, the Examiner will interpret this as a single circuit board and interpret the limitation as “the circuit board is 
Further, the limitation “an electric power of a power supply supplied from at least one power supply battery” in line 19 is unclear. It is unclear whether reference is being made to a single power supply or to two power supplies.
 power supply battery”.

Claims 3-8 depending from claim 1 are therefore also rejected.

Regarding claim 3, the limitation “the at least two sets of the connection couples are motor power supply terminals through which a drive current from the circuit board is supplied to the electrically driven motor” in lines 2-4 is unclear. It is unclear whether the drive current is different from the previously claimed current or if the previously claimed current is being further defined as the drive current.
For the purpose of examination, the Examiner will interpret this as the previously claimed current is being further defined as the drive current.

Regarding claim 5, the limitation “wherein the first terminal and the second terminal of the at least two sets of the connection couples are a set of power supply terminals through which an electric power is to be supplied to the circuit board and a set of motor power supply terminals through which a drive current is to be supplied to the electrically driven motor from the circuit board” lines 2-6 is unclear.
It is unclear whether the first terminal and the second terminal are both power supply terminals and motor power supply terminals or if the first terminal and the second terminal are power supply terminals further defined as motor power supply terminals or if the first and second set of the at least two sets of connection couples are being 
For the purpose of examination, given that only one of the at least two sets of connection couples was defined as having said first and second terminals while the terminals of the other set of the at least two sets of connection couples were not defined; and 
given that the first terminal and the second terminal of the at least two sets of the connection couples were previously claimed as power supply terminals through which an electric power is to be supplied to the circuit board; 
the Examiner will interpret the limitation as “wherein the first terminal and the second terminal of the at least two sets of the connection couples are 

Regarding claim 7, the limitation “wherein the second cabinetPage 3 of 10Application No. 16/576,493 Attorney Docket No. 120224.68757C3member is a cover in which the casing is housed and the circuit board, and” in lines 3-4 is unclear. It is unclear, as the claim language seems to be missing; therefore it is unclear whether the circuit board is meant to be claimed as also housed in the cover or if it was meant to be claimed as “and the circuit board is housed between both the casing and the cover” as mentioned in [0026] of the current application.

Further, the limitation “wherein the first terminal and the second terminal of the at least two sets of the connection couples 
It is unclear, as the claim language seems to be missing and repetitive; therefore it is unclear whether limitations are missing or whether there was a typo and is meant to be claimed as “wherein the first terminal and the second terminal of the at least two sets of the connection couples are power supply terminals through which an electric power is supplied from a power supply battery to the circuit board and which are installed in a form of an electrical connector” which would bring up the question of whether this electric power is different or the same as the one previously claimed in claim 1.
For the purpose of examination, the Examiner will interpret this as repetitive and read the limitation as “wherein the first terminal and the second terminal of the at least two sets of the connection couples 
Further, the limitation “wherein the first terminal and the second terminal of the at least two sets of the connection couples...are installed in a form of an electrical connector, the electrical connector being secured to the casing” in lines 4-8 is unclear. 

For the purpose of examination, the Examiner will interpret this as “the first terminal is installed in a form of an electrical connector, the electrical connector being secured to the casing” as it is supported by the specification.
 
Allowable Subject Matter
Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “at least one circuit board on which the second terminal and a smoothing capacitor that smooths a current supplied by a connection between the first terminal and the second terminal are mounted; and 
a second cabinet member to which the circuit board is secured and which is to be coupled with the first cabinet member, 
wherein a the connection between the first terminal and the second terminal is to be carried out together with a coupling of the first cabinet member with the second cabinet member and wherein thePage 4 of 10Application No. 16/576,493 Attorney Docket No. 120224.68757C3circuit board includes a power module which converts the electrical current supplied from an electrical connector into a three-phase alternating current and drives the electrically driven motor in accordance with a control signal”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
35 USC § 112 for claims 1 and 3-8.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841